EXHIBIT 23.2 Randall N. Drake, C.P.A., P.A. 1981 Promenade Way Clearwater, Florida 33760 Phone: (727) 536-4863 Consent of Independent Registered Public Accounting Firm We consent to the inclusion in the Prospectus, of which this Registration Statement on Form S-1 is a part, of the report dated April 14, 2011 relative to the financial statements of East Coast Diversified Corporation and Subsidiary as of December 31, 2010 and fortheyear then ended. We also consent to the reference to our firm under the caption "Experts" in such Registration Statement. /s/ Randall N. Drake, CPA, PA Randall N. Drake, CPA, PA Clearwater, Florida August 19,2011
